NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10332

                Plaintiff-Appellee,             D.C. No.
                                                4:15-cr-01691-JGZ-LAB-1
 v.

MIGUEL ALEMAN-GARCIA,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Jennifer G. Zipps, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Miguel Aleman-Garcia appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for reentry of a

removed alien, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California,

386 U.S. 738 (1967), Aleman-Garcia’s counsel has filed a brief stating that there



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
are no grounds for relief, along with a motion to withdraw as counsel of record.

We have provided Aleman-Garcia the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Aleman-Garcia waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal except as to standard conditions five, six, and fifteen, which are

unconstitutionally vague. See United States v. Evans, 883 F.3d 1154, 1162-64 (9th

Cir.), cert. denied, 139 S. Ct. 133 (2018); see also Watson, 582 F.3d at 977 (an

appeal waiver does not bar a constitutional challenge to a supervised release

condition). We remand to the district court to modify these conditions consistent

with Evans.

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED; REMANDED with instructions.




                                          2                                     18-10332